Citation Nr: 9901703	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98 - 12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The claimant served on active duty from July 16, 1965 to 
August 13, 1965. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of May 1998 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for an acquired psychiatric 
disability because it did not take into account or properly 
weigh the medical and other evidence of record.  It is 
contended that he had no nervous disability and did not 
stutter at the time of service entry, but was belittled and 
humiliated by his training instructor during basic training 
such as to cause the development of his nervous disability 
and stuttering.  It is contended that at the time of service 
entry, the claimant had never been spoken to in the manner 
that was common in basic training, and that as a consequence 
of his belittlement and humiliation, he developed stuttering, 
anxiety, and a drinking problem, leading to marital discord, 
divorce, and bankruptcy. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted to reopen a claim of entitlement to 
service connection for an acquired psychiatric disability. 




FINDINGS OF FACT

1.  A rating decision of December 1993 denied entitlement to 
service connection for an acquired psychiatric disability; 
that decision was not appealed and became final after one 
year.

2.  In December 1997, the claimant undertook to reopen his 
claim for service connection for an acquired psychiatric 
disability by submitting additional evidence.

3.  The evidence submitted since the Board decision of 
December 1993 contains no evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that a rating decision December 1993 denied 
entitlement to service connection for an acquired psychiatric 
disability.  The claimant failed to initiate an appeal and 
that decision became final after one year.

In December 1997, the claimant undertook to reopen his claim 
for service connection for an acquired psychiatric disability 
by submitting additional evidence.  A rating decision of May 
1998 determined that the additional evidence submitted 

since the unappealed rating decision of December 1993 was not 
both new and material to the issue of entitlement to service 
connection for an acquired psychiatric disability, giving 
rise to this appeal.

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108, consideration 
must be given to all of the evidence submitted since the last 
final disallowance of the claim.  Evans v. Brown,  9 Vet. 
App. 273, 285 (1996).   In this case, the last final 
disallowance of the appellants claim for service connection 
for an acquired psychiatric disability is the rating decision 
of December 1993.  Governing law and regulations provide that 
the claim will be reopened if new and material evidence has 
been submitted.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. 
§ 3.156(a) (1998).  Thus, the evidence received since the 
December 1993 rating decision must be analyzed to determine 
whether it is sufficiently new and material to warrant 
reopening of the claim for service connection for an acquired 
psychiatric disability.

The Boards review of the claims folders shows that the 
evidence of record at the time of the rating decision of 
December 1993 included the claimants DD Form 214; his 
complete service medical records; his original claim for VA 
disability compensation benefits (VA Form 21-526), received 
in April 1993; private treatment records from Central Mental 
Health, dated from February to June 1993; a July 1993 letter 
from Catholic Community League; a report of VA general 
medical examination, conducted in October 1993; and a report 
of VA psychiatric examination, conducted in November 1993.  
No response was received to the ROs request for medical 
records from Alfred L. DeSanctis, MD.

The Boards review of the above-described evidence shows that 
in the claimants original claim for VA disability 
compensation benefits, received in April 1993, the veteran 
claimed that his nervous condition began while in basic 
training and led to his discharge from service after only one 
month.  His service entrance examination disclosed no 
psychiatric disabilities and his psychiatric evaluation was 
normal.  During basic training, the claimant was evaluated at 
the Mental Hygiene Division, Wilford-Hall Air Force Base 
Hospital, and was found to be increasingly upset over his 
problems in basic training.  The examining physician 
indicated that he seriously doubted the veterans ability to 
cope further with the stresses of Basic Military Training 
(BMT), and recommended that he be expediently discharged 
under the appropriate administrative regulation.  He noted 
that the veteran had experienced no other significant 
illnesses or injury during his term of service and no 
aggravation of pre-existing conditions.  No psychiatric 
diagnosis was offered.  At the time of service separation, 
the claimant signed a statement to the effect that he had not 
experienced any illness or injury since his last physical 
examination on July 18, 1965.  His service separation 
examination showed that his psychiatric evaluation was 
normal.  The service medical records made no reference to 
stuttering.

The record is silent for complaint, treatment, findings or 
diagnosis of an acquired psychiatric disability at any time 
prior to 1990, when the claimant was seen at Central Mental 
Health for an unstated disorder.  Private treatment records 
dated in February 1993 show that the claimant was again seen 
at Central Mental Health for complaints of depression, 
anxiety, mood swings, restlessness, stress, trouble keeping a 
job, stuttering, and poor sleep and appetite.  He related 
that he had been discharged from the Air Force after 28 days 
due to stuttering, and reported stress since the 1970s.  
He reported a good work history until 1987, with sporadic 
employment thereafter.  On mental status examination, he 
revealed some stuttering which he said he does when he is 
anxious.  He was calm, complained of depression, and was not 
psychotic or suicidal.  Intelligence was average, memory was 
good, affect was appropriate to mood, insight and judgment 
were fair, and he seemed somewhat immature and dependent.  
The Axis I diagnosis was adjustment disorder with mixed 
emotional features; Axis II diagnosis was mixed personality 
disorder with dependent and immature features; and the Global 
Assessment of Functioning (GAF) score was 60.  Additional 
Central Mental Health records through June 1993 continued the 
primary Axis I diagnosis of adjustment disorder with mixed 
emotional features, while showing Axis II diagnoses of 
personality disorder with dependent features and personality 
disorder, not otherwise specified.


A July 1993 letter from Catholic Community League stated that 
it had no records of the claimant, and that the individual 
who had treated the claimant was no longer employed at that 
facility.  

A report of VA general medical examination, conducted in 
October 1993, cited the claimants complaints of panic 
attacks, passing out, and hyperventilation over the past 
three years.  He reportedly used Prozac for depression and 
Ativan for nervousness.  The pertinent general medical 
diagnosis was anxiety (by history). 

A report of VA psychiatric examination, conducted in November 
1993, cited the claimants assertion that basic military 
training exacerbated a pre-existing condition of anxiety and 
panic attacks.  He related that a recruiter checked him 
out, accepted him but did not check for his stuttering and 
stammering, a condition he has had since age 13 after his 
father died.  He further stated that in his second week of 
basic training, he had problemsa sleeping, was feeling 
depressed because he was so homesick, and was having trouble 
communicationg with his officers due to his speech problem.  
The VA psychiatric examiner stated that the claimant clearly 
indicated the existence of a nervous condition, probably a 
neurosis, manifested by speech difficulty at age 13, years 
before his entry into service.  His present symptoms of 
anxiety and panic attacks were said to be secondary to 
current stress which may have triggered some of his old 
neurosis.  The Axis I diagnoses were panic attacks and 
adjustment disorder with depressed and anxious mood. 

A rating decision of December 1993 denied service connection 
for a nervous condition.  

Evidence added to the record since the unappealed rating 
decision of December 1993 includes a Statement in Support of 
Claim (VA Form 21-4138) from the veteran, received in 
December 1997, alleging that his nervous condition is due to 
mistreatment by his Training Instructor (TI) while in basic 
training, causing him to stutter.  A second Statement in 
Support of Claim (VA Form 21-4138) from the veteran, received 
in March 1998, alleging that his nervous condition was the 
result of the belittling he experienced from his TI in basic 
training, causing him to stutter.  

Private treatment records from Central Mental Health, dated 
in September 1996, show that the claimant continued to be 
seen at that facility for complaints of depression and 
anxiety.  Mental status examination revealed that he was 
pleasant, his mood was euthymic, his speech was normal, and 
he made good eye contact.  No psychomotor agitation or 
retardation was found, and his thought processes were normal, 
reality testing was normal, and he denied suicidal or 
homicidal thoughts.  The current diagnoses included Axis I: 
dysthymic disorder; Axis II: personality disorder (nos); and 
his GAF score was 60.  Treatment records dated in December 
1997 and in April 1998 show that the veteran continued to be 
seen for complaints of depression, anxiety, dysthymia, and 
stress due to marital conflict.  The diagnoses included Axis 
I: dysthymia; Axis II personality disorder with narcissistic 
and dependent features; and the GAF score was 70. 

A videoconference hearing was held before the undersigned 
Member of the Board in October 1998.  The claimant testified 
that he had no nervous disability and did not stutter at the 
time of service entry, but was belittled and humiliated by 
his training instructor during basic training such as to 
cause the development of his nervous disability and 
stuttering.  He further testified that other service members 
disturbed his belongings in order to cause him to fail 
inspections; that his training instructor refused to let him 
start Basic Military Training again in another group; that he 
sat upon his bunk and cried, stating that he just 
[couldnt] take it no more; and that he was referred for 
examination.  He testified that at the time he entered 
service, he had never been spoken to in the manner that was 
common in basic training and that, as a consequence of his 
belittlement and humiliation, he developed stuttering, 
anxiety, and a drinking problem, leading to marital discord, 
divorce, and bankruptcy.  He testified that, while he 
reentered high school after returning home, his maladaptive 
behavior caused him to barely graduate, caused him to be 
unable to get along with his siblings, and has caused him to 
be unable to keep a job.  He alleged that a Dr. DeSanctis 
gave him Valium in 1974, and that when the plant where he had 
worked for 17 years closed, he saw a hypnotist.  He was 
unable to identify any physician who had told him that his 
psychological problems were related to any incident in 
service.  He again asserted that he had no speech problems at 
the time of service entry, and that his first marriage ended 
because of his drinking.  A transcript of the testimony is of 
record.  

The Board must now determine whether the additional evidence 
submitted since the unappealed rating decision of December 
1993 is both new and material to the issue of service 
connection for an acquired psychiatric disability.

Analysis

The law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary [of Veterans Affairs] shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 3.156(a) 
(1998).  In order to reopen a previously and finally denied 
claim, the veteran must submit new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  
Further, new and material evidence is that which is not 
merely cumulative of other evidence in the record, and is 
relevant to and probative of the issue at hand.  Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993);  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993);  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  

Initially, the Board notes that personality disorders, 
including those diagnosed in February 1993 and subsequently, 
are not diseases or injuries under applicable legislation 
providing for payment of VA disability compensation benefits.  
38 C.F.R. § 3.303(c), Part 4, 4.9 (1998).  The United States 
Court of Veterans Appeals (Court) has held that in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Id. at 430.  
Sabonis v. Brown,  6 Vet. App. 426 (1994).  Therefore, even 
if the claimant were able to establish the clinical presence 
of a personality disorder during active service, which he has 
not done, he would not be entitled to service connection for 
that condition under the law.  

The medical evidence of record at the time of the unappealed 
rating decision of December 1993 showed that an acquired 
psychiatric disability was not diagnosed or demonstrated in 
service or on service separation examination, and the record 
is silent for findings or diagnosis of an acquired 
psychiatric disability at any time prior to February 1993.  
Further, the medical evidence of record at the time of the 
unappealed rating decision of December 1993 contains no 
competent medical evidence which links or relates the 
veterans various adjustment disorders, personality 
disorders, panic attacks, anxiety, depression, or dysthymia 
to his period of active service.  

The additional evidence submitted in support of the 
claimants effort to reopen his claim for service connection 
for an acquired psychiatric disability includes duplicate 
copies of treatment records from Central Mental Heath, dated 
from February to June 1993.  Those records are not new, but 
are merely duplicate copies of evidence previously reviewed 
and considered at the time of the earlier denial of his 
claim.  The additional medical evidence submitted from 
Central Mental Health dated in September 1996 and in December 
1997 shows nothing more than that the veteran currently has a 
dysthymic disorder, a condition not shown in service or on 
previous private and VA treatment records and examinations, 
and that he continues to have a personality disorder with 
narcissistic and dependent features, and a personality 
disorder, not otherwise specified (nos), which the veteran 
attributes to his brief period of active service.  That is 
the identical argument advanced by the veteran in his earlier 
claim which was denied by the rating decision of December 
1993, and thus is cumulative and duplicate of his earlier 
claim.  While the additional medical records from Central 
Mental Health are new in the sense that they had not 
previously been reviewed, they are merely cumulative of 
previously submitted medical evidence showing that the 
veteran had an acquired psychiatric disability, claimed as a 
nervous condition, which he believed was due to service.  
Those records further show that the veterans current 
difficulties are related to increasing tension in the home 
due to marital conflicts, and that his on-going marital 
conflicts exacerbate his depression and anxiety.  The 
veterans contentions and assertions are not new, but reflect 
the same opinions that he had previously advanced.  The 
additional medical evidence does not link or relate his 
dysthymia, anxiety, adjustment disorders or personality 
disorders to his period of active service.  Evidence which 
does not establish a link or otherwise relate the veterans 
claimed nervous disabilities to his period of active service 
cannot be material to the issue of service connection for 
those disabilities.  Moreover, the additional medical 
evidence submitted is largely cumulative of evidence 
previously of record, and thus is cumulative rather than new.  

The Board finds that, while the claimants testimony at his 
videoconference hearing is new in the sense that he had not 
previously offered such testimony, his essential contention 
is that his nervous condition originated during his brief 
period of active service.  That assertion is not new; to the 
contrary, that is the primary contention advanced in his 
original claim, and such is duplicative and cumulative of his 
previous contentions.  As to his contention that following 
service, he returned to his home and began experiencing 
nervousness, stuttering, and maladaptive behaviors, there is 
no medical evidence in support of those assertions and the 
first evidence of a nervous condition, diagnosed as an 
adjustment disorder with mixed emotional features and a mixed 
personality disorder with dependent and immature features, is 
dated in February 1993.  While the veteran testified that he 
had no speech problems at the time of service entry, on VA 
psychiatric examination in November 1993, he related that he 
developed stuttering at the time of his fathers death when 
he was 13 years old.  Although he attributes his employment 
difficulties to a service-incurred nervous disorder, he 
testified that he lost jobs due to arguing with the foremen, 
fighting on the job, a plant closing after 17 years 
employment, and being laid off, factors not attributable to 
nervousness or stuttering.  He further asserted that his 
first marriage ended because of his drinking, not as a result 
of stuttering or nervousness.  The Board finds that the 
veterans testimony is not consistent with his earlier 
statements offered at the time of examination and treatment, 
and finds that he is not a reliable historian or a credible 
witness.  If the veterans testimony is not credible, it 
cannot be probative of or material to the matter at issue.

Governing regulations provide that in the case of any veteran 
who engaged in combat with the enemy in active service during 
a period of war, campaign, or expedition, [VA] shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b);  
38 C.F.R. § 3.304(d) (1998).

However, in this case, the veteran did not engage in combat 
with the enemy and is not entitled to the lightened 
evidentiary burden accorded combat veterans.  In this case, 
there is no competent medical evidence linkling or relating 
the veterans nervous condition or stuttering to his brief 
period of active service.  The Board further notes that the 
Court has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If the 
veterans lay opinions are not competent, they cannot be 
probative of or material to the issue.  

Based upon the foregoing, the Board finds that new and 
material evidence has not been presented to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric disability.  Accordingly, the claim to reopen is 
denied and the rating decision of December 1993 remains 
final.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for an acquired psychiatric 
disability remains denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
